Supplement to Calvert Income Funds prospectus Class A, B, C,O and Y dated January 31, 2011 Date of Supplement: September 14, 2011 Gregory Habeeb no longer serves as portfolio manager for the following funds (each a “Fund”): • Calvert Income Fund • Calvert Short Duration Income Fund • Calvert Long-Term Income Fund • Calvert Ultra-Short Income Fund • Calvert Government Fund • Calvert High Yield Bond Fund • Calvert Bond Portfolio The portfolio management table under “Portfolio Management” in the Fund Summary for each Fund is revised and restated as follows to reflect changes to the portfolio management team: Calvert Income Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Length of Time Manager Name Title Managing Fund Michael Abramo Vice President, Portfolio Manager Since April 2008 Matthew Duch Vice President, Portfolio Manager Since September 2011 Calvert Short Duration Income Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Since August 2009 Portfolio Manager Michael Abramo Vice President, Since September 2011 Portfolio Manager Mauricio Agudelo Portfolio Manager Since January 2011 Calvert Long-Term Income Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Manager Name Title Length of Time Managing Fund Michael Abramo Vice President, Portfolio Since September 2011 Manager Matthew Duch Vice President, Portfolio Since September 2011 Manager Mauricio Agudelo Portfolio Manager Since January 2011 Calvert Ultra-Short Income Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Manager Length of Time Name Title Managing Fund Michael Abramo Vice President, Portfolio Since January 2011 Manager Matthew Duch Vice President, Portfolio Since September 2011 Manager Mauricio Agudelo Portfolio Manager Since January 2011 Calvert Government Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since September 2011 Manager Michael Abramo Vice President, Portfolio Since September 2011 Manager Calvert High Yield Bond Fund Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since March 2010 Manager Michael Abramo Vice President, Portfolio Since September 2011 Manager Calvert Bond Portfolio Investment Advisor. Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to 4/30/11) Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since January 2011 Manager Michael Abramo Vice President, Portfolio Since January 2011 Manager In addition, the portfolio management table for each Fund under “Management of Fund Investments – Portfolio Management” beginning on page 47 has been revised and restated as follows: Calvert Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo and Matthew Duch are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Lead Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in March 2008. Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Calvert Short Duration Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch, Michael Abramo and Mauricio Agudelo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in July 2009. Lead Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Co-Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in September 2011. Mauricio Agudelo Mr. Agudelo has been a member of the Calvert Taxable Fixed Income Team since 2004. Co-Portfolio Manager Mr. Agudelo became a Portfolio Manager for this Fund in January 2011. Calvert Long-Term Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo, Matthew Duch and Mauricio Agudelo are jointly and primarily responsible for the day-to-day management of the Fund. PortfolioManager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Lead Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in September 2011. Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Mauricio Agudelo Mr. Agudelo has been a member of the Calvert Taxable Fixed Income Team since 2004. Co-Portfolio Manager Mr. Agudelo became a Portfolio Manager for this Fund in January 2011. Calvert Ultra-Short Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo, Matthew Duch and Mauricio Agudelo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Lead Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in January 2011. Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Mauricio Agudelo Mr. Agudelo has been a member of the Calvert Taxable Fixed Income Team since 2004. Co-Portfolio Manager Mr. Agudelo became a Portfolio Manager for this Fund in January 2011. Calvert Government Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Michael Abramo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Lead Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Co-Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in September 2011. Calvert High Yield Bond Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Michael Abramo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in March 2010. Lead Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management. Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999. Co-Portfolio Manager Mr. Abramo became a Portfolio Manager for this Fund in September 2011. Calvert Bond Portfolio Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch and Michael Abramo are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management
